Citation Nr: 1233683	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent prior to July 10, 2007, and greater than 30 percent thereafter, for post-operative residuals of the right shoulder. 

2.  Entitlement to an initial rating greater than 10 percent prior to July 10, 2007, and greater than 30 percent thereafter, for degenerative joint disease of the left shoulder. 

3.  Entitlement to an effective date earlier than October 20, 2000, for the grant of service connection for post-operative residuals of the right shoulder and degenerative joint disease of the left shoulder. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to June 1975. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted the Veteran's claim of service connection for post-operative residuals of the right shoulder, assigning a 20 percent rating effective October 1, 2000; a 100 percent rating based on hospitalization from November 8, 2002, to January 1, 2003; a 20 percent rating effective January 1, 2003; a 100 percent rating based on hospitalization from April 22, 2003, to June 1, 2003; and a 20 percent rating effective June 1, 2003.  The RO also granted the Veteran's claim of service connection for degenerative joint disease of the left shoulder, assigning a 10 percent rating effective October 20, 2000.  

In an August 2007 rating decision, the RO assigned higher 30 percent ratings for post-operative residuals of the right shoulder and degenerative joint disease of the left shoulder effective July 10, 2007.  Because the initial ratings assigned to the Veteran's service-connected bilateral shoulder disabilities are not the maximum ratings available for these disabilities, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In March 2009, the Board remanded the Veteran's claim to obtain outstanding treatment and Social Security Administration (SSA) records.  In February 2010, the Board remanded the claim to afford the Veteran a VA examination to determine the current severity of his service-connected bilateral shoulder disabilities. 

The record before the Board can reasonably be construed to include a request for a TDIU.  The Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) noted that a request for TDIU is not a separate claim for benefits and is best analyzed as a request for an appropriate disability rating as part of the claim for increased compensation.  Here, the Veteran's combined disability evaluation is 70 percent, with one disability evaluation of 40 percent.  Thus the Veteran meets the requirements for assignment of a TDIU on a schedular basis.  In this case, the RO has not had the opportunity to adjudicate the Veteran's claim for a TDIU.  As such, the Board finds that it is appropriate to separate the adjudication of the schedular disability rating for the Veteran's service-connected right and left shoulder disabilities from the adjudication of TDIU.  See Rice, at 455, n.7 (2009) (noting that is permissible for the Secretary to bifurcate TDIU from the adjudication of an increased rating claim in appropriate circumstances).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 10, 2007, the Veteran's service-connected right shoulder disability was not manifested by malunion of the humerus with marked deformity, frequent episodes of dislocation and guarding of all arm movements, fibrous union of humerus, nonunion of humerus, loss of head of humerus, limitation of arm motion to midway between side and shoulder level, limitation of arm motion to 25 degrees from side, ankylosis, or additional functional loss due to pain on use or flare-ups.

2.  Since July 10, 2007, the Veteran's service-connected right shoulder disability has been manifested by pain and severe weakness effectively limiting arm motion to 25 percent from side.  The right shoulder disability has not been manifested by fibrous union, nonunion, or loss of head of humerus, or unfavorable ankylosis. 

3.  Prior to July 10, 2007, the Veteran's service-connected left shoulder disability was not manifested by nonunion or dislocation of the clavicle or scapula, malunion of the humerus, recurrent dislocation of humerus at scapulohumeral joint, fibrous union of humerus, nonunion of humerus, loss of head of humerus, limitation of arm motion at shoulder level, midway between side and shoulder level, to 25 degrees from side, ankylosis, or additional functional loss due to pain on use or flare-ups.

4.  Since July 10, 2007, the Veteran's service-connected left shoulder disability has not been manifested by fibrous union, nonunion, or loss of head of humerus, or unfavorable ankylosis.

5.  In a November 1976, the RO denied service connection for recurrent right shoulder dislocation.  Although the record reflects that the Veteran was notified of this denial, he did not initiate an appeal. 

6.  In June 1990, the RO received the Veteran's request to reopen the Veteran's claim for service connection for a right shoulder disability and a claim for service connection for a left shoulder disability.  In August 1990, the Veteran was informed that in December 1976, he was informed service connection could not be allowed for the Veteran's shoulder dislocation; that to reopen his claim, he needed to submit new and material evidence showing that his disability was in fact incurred in or aggravated by service; and that the evidence must be received by VA within one year of the date of the letter otherwise if entitlement was established, may not be paid prior to the date of its receipt.  No evidence was received within a year of the August 1990 letter.  

7.  On October 20, 2006, the RO received the Veteran's request to reopen the claim for service connection for bilateral shoulder disability.  In a July 2005 rating decision, the RO granted service connection for bilateral shoulder disabilities and assigned an effective date of October 20, 2000 (the date of receipt of the new claim). 

8.  The record contains no statement or communication from the Veteran, after August 1990 and prior to October 20, 2000, that constitutes an earlier, pending claim for service connection for a right or left shoulder disability. 


CONCLUSIONS OF LAW

1.  Prior to July 10, 2007, the criteria for an initial evaluation in excess of 20 percent for post-operative residuals of the right shoulder were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200 to 5203 (2011). 

2.  Since July 10, 2007, the criteria for a 40 percent evaluation, but no higher, for post-operative residuals of the right shoulder have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200 to 5203 (2011). 
  
3.  Prior to July 10, 2007, the criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the left shoulder were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200 to 5203 (2011). 

4.  Since July 10, 2007, the criteria for an evaluation in excess of 30 percent for degenerative joint disease of the left shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200 to 5203 (2011). 

5.  The criteria for an effective date earlier than October 20, 2000, for the grant of service connection for bilateral shoulder disabilities are not met.  38 U.S.C.A. §§ 503, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.158, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Pursuant to the Board's March 2009 Remand, the RO requested that the Veteran provide authorization to release information from clinicians who had evaluated or treated him for his shoulder disorders or to send additional treatment records to VA, obtained the Veteran's SSA records, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Pursuant to the Board's February 2010 Remand, the Appeals Management Center (AMC) scheduled VA examinations for the Veteran to determine the current severity of his service-connected shoulder disabilities, readjudicated the Veteran's claim and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2009 and February 2010 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issues on appeal arise from a notice of disagreement as to the initial rating and effective dates assigned to the Veteran's right and left shoulder disabilities, and as such, represent "downstream" issues as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that 38 U.S.C. § 5103(a) notice was provided as to the original claim for service connection in July 2002 and August 2003, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  Nonetheless, in March 2006, the Veteran was advised how VA determines disability ratings and effective dates and specifically advised the veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 

Moreover, during the September 2008 Board hearing, the Veterans Law Judge explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the earlier effective date claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in February 2005, July 2007, June 2010, and March 2011.  38 C.F.R. § 3.159(c)(4).  The March 2011 VA examiner addressed the severity of the Veteran's service-connected shoulder disabilities in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The March 2011 VA examination report is thorough; this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for post-operative residuals of the right shoulder and degenerative joint disease of the left shoulder.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected right shoulder disability is currently rated as 20 percent disabling prior to July 10, 2007, and 30 percent since July 20, 2007, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201.  The Veteran's service-connected left shoulder disability is currently rated as 10 percent disabling prior to July 10, 2007, and 30 percent since July 20, 2007, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5203.  

The Board also notes that the Veteran's right shoulder disability has been assigned temporary total ratings from November 8, 2002 until December 31, 2002 and from April 22, 2003 to May 31, 2003 based on hospitalization or convalescence due to surgery requiring convalescence.  

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2011).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  

Diagnostic Code 5200 rates favorable ankylosis of the scapulohumeral joint with abduction to 60 degrees, reaching the mouth and head, as 30 percent disabling for the major arm and as 20 percent disabling for the minor arm.  Intermediate ankylosis, between favorable and unfavorable, warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  Unfavorable ankylosis with abduction limited to 25 degrees is assigned a 50 percent rating for the major arm and a 40 percent rating for the minor arm. 

Limitation of motion of the major shoulder to shoulder level warrants a 20 percent evaluation for either arm.  Motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major arm and a 20 percent evaluation for the minor arm.  Finally, motion no more than 25 degrees from the side warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal (full) range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5202, for impairment of the humerus in the major arm, a 20 percent rating is granted when there is malunion with moderate deformity for either arm.  Malunion with marked deformity warrants a 30 percent rating for the major arm and a 20 percent for the minor arm.  Also under Diagnostic Code 5202, for recurrent dislocations at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes and guarding of movement only at shoulder level for either arm.  When there are frequent episodes and guarding of all arm movements, a 30 percent rating is warranted for the major arm, and a 20 percent rating is warranted for the minor arm.  Fibrous union of the major arm warrants a 50 percent rating for the major arm and a 40 percent rating for the minor arm.  Nonunion (false flail joint) warrants a 60 percent rating for the major arm and a 50 percent rating for the minor arm.  Loss of head of (flail shoulder) warrants an 80 percent rating for the major arm and a 70 percent rating for the minor arm. 

Diagnostic Code 5203 contemplates impairment of the clavicle or scapula.  For a major joint, a 10 percent evaluation is assigned in cases of malunion or nonunion without loose movement of either arm.  A 20 percent evaluation contemplates dislocation or nonunion with loose movement of either arm.  Alternatively, the disability may be rated on impairment of function of a contiguous joint. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The most comprehensive examination of the Veteran's shoulders prior to July 10, 2007, was conducted in February 2005 at which time the Veteran complained that his left shoulder hurt three or four times a week with an average discomfort 3/10.  The Veteran denied assistive devices, flare-ups, and current treatment.  The Veteran reported that his right shoulder bothered him more than his left shoulder.  

Physical examination demonstrated tenderness to palpation on the right over corocoid, bicipital groove, lateral upper humerus, acromioclavicular joint.  Manual muscle strength testing was 5/5.  Capillary circulation, fingers, both hands was normal.  Range of motion testing on the right demonstrated flexion to 85 degrees, extension to 55 degrees, abduction to 95 degrees, internal rotation to 40 degrees, external rotation to 70 degrees with complaint of pain at terminal degrees and no change with repeat flexion.  Range of motion testing on the left demonstrated flexion to 100 degrees, extension to 55 degrees, abduction to 110 degrees, internal rotation to 75 degrees, external rotation to 90 degrees with complaint of pain at terminal degrees and no change with repeat flexion.   

The Board finds that an evaluation higher than 20 percent prior to July 10, 2007, is not warranted for the service-connected right shoulder disability as the Veteran did not demonstrate malunion of the humerus with marked deformity, frequent episodes of dislocation and guarding of all arm movements, fibrous union of humerus, nonunion of humerus, loss of head of humerus, limitation of arm motion to midway between side and shoulder level, limitation of arm motion to 25 degrees from side, or ankylosis.

The Board finds that an evaluation higher than 10 percent prior to July 10, 2007, is not warranted for the service-connected left shoulder disability as the Veteran did not demonstrate nonunion or dislocation of the clavicle or scapula, malunion of the humerus, recurrent dislocation of humerus at scapulohumeral joint, fibrous union of humerus, nonunion of humerus, loss of head of humerus, limitation of arm motion at shoulder level, midway between side and shoulder level, to 25 degrees from side, or ankylosis.

In addition, although the examiner noted pain at terminal degrees, there was no change with repeat flexion.  Thus, there was no additional limitation due to pain noted on VA examination.

The Veteran underwent VA examination on July 10, 2007, at which time he complained of pain in the right shoulder of 6/10 on a daily basis and in the left shoulder of 7/10.  The Veteran complained of weakness, stiffness, swelling, heat in the absence of redness, instability but associated with locking, fatigue, and lack of endurance.  The Veteran reported that he was on ibuprofen without side effects.  The Veteran reported flare-ups becoming 9/10 occurring daily while sleeping at night and lasting for minutes while he turns on his right and left shoulders.  Pain is relieved by analgesics and sleeping on his back with additional limitation of function approximately 50 percent.  The Veteran denied constitutional symptoms and states that both shoulders have compromised his occupation as far as lifting, his daily activities as far as dressing, eating, lifting thing from the cupboards, or anything he may do which requires the movement of his shoulders.  

Examination of the right shoulder revealed forward flexion to 48 degrees.  The Veteran was able to repeat it twice with a severe popping pain, associated with fatigue, weakness, and lack of endurance.  The extent of abduction was 52 degrees and he was able to repeat it only once because of a popping, catching sensation of pain, associated with fatigue, weakness, and lack of endurance.  Internal and external rotation were both 90 degrees, both of which caused pain the AC joint, associated with fatigue, weakness, and lack of endurance.  Peripheral pulses were normal, as was the grip.

The Veteran's left shoulder forward flexion was to 14 degrees.  He was able to report it three times with a catching pain and the sensation that it was pulling out of the shoulder joint, associated with fatigue, weakness lack of endurance, and after three times, he could do it no further.  Abduction was to 42 degrees; he was able to repeat it only once because of a catching pain, as it was pulling out of the shoulder, associated with fatigue, weakness, and lack of endurance.  Internal and external rotation were both 90 degrees associated with pain the AC joint area, with fatigue, weakness, and lack of endurance.  Peripheral pulse and grip were normal of the left hand.

X-rays of the left shoulder were normal; the right shoulder showed an old fracture of the distal clavicle with degenerative joint disease.

The Veteran underwent a VA examination in June 2010 at which time he complained that his left shoulder had a considerable amount of pain and felt like it was going to fall out.  He reported that the right shoulder also had pain and that the pain radiated up into his neck.  The Veteran reported that his main problem was pain in the arms and dislocations or feelings of dislocations if he raised his arms above his shoulders.  The Veteran reported that both of them had come out of the socket about six months prior but that he was able to easily relocate them.  The Veteran stated that he could dislocate them at will if he wanted to but that he protected them to keep that from happening.

The Veteran reported that he could not do any cleaning overhead, had trouble getting his shirt one, could not drive the car very easily in tight corners, and could not do any cleaning of the house or lifting.

The Veteran reported medications in the form of Tramadol and Motrin which helped a little.  The Veteran had tried physical therapy, but noted very little effect.  The Veteran stated that if he did any activities with his arms, especially repetitions, he had tiredness of them.  The Veteran also stated that when he tried to grab something at a distance, he had some incoordination of the right arm.  The Veteran reported flare ups on almost a daily basis caused by increased use of the shoulders which caused increased weakness and pain.  The Veteran reported that the pain made him unable to use his shoulders for activities.  

Physical examination demonstrated that the Veteran was sitting, trying to protect his elbows and arms.  Examination revealed generalized tenderness at both shoulders.  The right had some tenderness of the trapezius and he had tenderness along the right AC joint.  Range of motion exercises on the right demonstrated forward flexion at 30 degrees before a sensation of discomfort and instability, external rotation at 30 degrees, internal rotation at approximately 30 degrees, and abduction to 38 degrees.  Range of motion exercises on the left demonstrated forward flexion to 42 degrees before he has pain, external rotation to 42 degrees, internal rotation to approximately 40 degrees, and abduction to 24 degrees before pain.  

The examiner noted that the right shoulder exhibited some weakness of internal and external rotation when tested against resistance and he had fatigability, no incoordination, and lack of endurance.  The Veteran had a positive impingement sign on the right and good flexion of the elbow without pain along the biceps tendon.  With the Veteran supine, he guarded quite well but was unable to do a relocation test.  The Veteran had a positive apprehension test.  On the left, the Veteran had a very positive apprehension test but had discomfort and the examiner was unable to do an impingement test due to feelings that he may have a dislocation and pain.  The Veteran had no tenderness along the biceps tendon.  With repetitive use of the shoulders, the Veteran had weakness and pain and could not use his shoulders much.  Both his shoulders during examination exhibited pain, fatigue, lack of endurance, and instability sensations with motion.  The Veteran did not have incoordination of the shoulders.   

X-rays showed mineralization and alignment unremarkable on the left; and no fractures, dislocations, or free joint bodies were seen.  On the right, x-rays showed a deformity at the distal clavicle consistent with an old healed fracture.  There was a small spur at the acromion across the medial aspect demonstrated on one image.  The examiner noted that the right shoulder appeared to have some mild AC separation and possibly some osteolysis of the area and it looked like the Veteran may have some anterior glenoid bone loss.  

The examiner diagnosed the Veteran as having bilateral dislocating shoulders.

The Veteran underwent VA examination in March 2011 at which time he reported giving way, instability, pain, weakness, incoordination, and decreased speed of joint motion of the right shoulder with severe flare ups every two to three weeks lasting one to two days precipitated by overhead activity or random onset.  

Physical examination of the right shoulder demonstrated flexion from zero to 30 degrees, abduction from zero to 40 degrees, right internal rotation from zero to 30 degrees, and right external rotation from zero to 30 degrees.  Physical examination of the left shoulder demonstrated flexion from zero to 40 degrees, abduction from zero to340 degrees, right internal rotation from zero to 35 degrees, and right external rotation from zero to 40 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion but no additional limitation after three repetitions.  The examiner noted that the Veteran's shoulders were weak and that he could not hold either arm up for more than a few seconds.  The Veteran had positive apprehension test bilaterally.

The examiner diagnosed the Veteran as having chronic right and left shoulder strain.  

In order to warrant a higher than 30 percent rating for the Veteran's right shoulder disability, the evidence must show fibrous union, nonunion, or loss of head of the humerus; limitation of arm motion to 25 degrees from side; or ankylosis.  In this case, at its worst, the Veteran's flexion was to 30 degrees.

After considering the Veteran's complaints of pain and demonstration of severe weakness since July 10, 2007, the Board finds that the Veteran's right shoulder symptoms are more appropriately evaluated as 40 percent disabling.  An evaluation higher than 40 percent for the Veteran's right shoulder, however, is not warranted as there has been no fibrous union, nonunion, or loss of head of humerus, or unfavorable ankylosis demonstrated at any time during this appeal period.

In order to warrant a higher than 30 percent rating for the Veteran's left shoulder disability, the evidence must show fibrous union, nonunion, or loss of head of humerus, or unfavorable ankylosis, none of which have been demonstrated at any time during this appeal period.  Even considering the Veteran's complaints of pain and demonstration of severe weakness since July 10, 2007, the Board cannot find that the Veteran's left should symptoms are more appropriately evaluated as higher than the current 30 percent rating.

As such, the Board finds that an initial evaluation in excess of 20 percent for the Veteran's service-connected right shoulder disability is not warranted at any time during the appeal period prior to July 10, 2007; an initial evaluation in excess of 10 percent for the Veteran's service-connected left shoulder disability is not warranted at any time during the appeal period prior to July 10, 2007; an evaluation of 40 percent, but no higher, is warranted for the Veteran's service-connected right shoulder disability effective from July 10, 2007; and an evaluation in excess of 30 percent for the Veteran's service-connected left shoulder disability is not warranted since July 10, 2007.

Earlier Effective Date 

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011). 

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2011). 

A report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a) (2011).  There must, however, first be a prior allowance or disallowance of a claim.  38 C.F.R. § 3.157(b). 

The basic facts in this case are not in dispute.  The Veteran filed an original VA Form 21-526, Veteran's Application for Compensation or Pension, in June 1976, indicating "Shoulder separation - Jan[uary] 1975.  The RO denied service connection for recurrent right shoulder dislocation in November 1976.  

Of record at the time of that decision were the Veteran's service treatment records.  These service treatment records include a February 1975 medical record which notes that the Veteran's right shoulder dislocated three years prior and approximately two times a year when he plays basketball.  Physical examination demonstrated no dislocation.  X-rays of the right shoulder in February 1975 were within normal limits.  The Veteran presented for follow up visit later that month which demonstrated no change in his shoulder.  The Veteran presented for follow up visit in April 1975 which demonstrated no change.  Impression was "? Recurrent dislocation."  A note indicated that the Veteran's left shoulder was normal but to refer to orthopedic surgery if it reoccurs.  In May 1975, the Veteran presented to the emergency room complaining of hurt right shoulder playing basketball in gym.  Physical examination demonstrated full range of motion.  X-rays showed no fracture, no dislocation, and no chips.  Impression was soft tissue injury of the right shoulder, and it was placed in an arm sling.  A couple of days later, the Veteran presented with recurrent dislocation of right shoulder and was referred to orthopedics.  On June 4, 1975, the Veteran did not report for his appointment and denied ever being told about it.  Reports of Medical History and Examination dated on June 17, 1975, note a dislocated right shoulder June 1975, immobilized.  He was separated on June 20, 1975.    The record reflects that the Veteran was notified of the decision in a letter dated in December 1976; however, he did not initiate an appeal.  That decision therefore became final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976). 

In June 1990, the RO received a VA Form 21-526, Veteran's Application for Compensation or Pension, indicating that he was claiming service connection for bilateral shoulder dislocations.  

In an August 1990 letter, the RO advised him that he had been notified by letter of December 6, 1976, that service connection could not be allowed for his shoulder dislocation, that he had a year from the date of that letter to appeal the decision, and that his right to appeal expired December 6, 1977.  The RO further advised that to reopen his claim, he needed to submit new and material evidence showing that his disability was in fact incurred in or aggravated by service and that evidence of the current status of a disability for which service connection had been denied was not new and material evidence.  

The Veteran was informed that the best type of evidence would be statements from physicians who treated him during or shortly following service.  He was also informed that he could submit evidence from persons who served with him or who knew of his condition at the time of incurrence.  The Veteran was further informed that the medical evidence should be submitted as soon as possible, preferably within 60 days but that in any case, it must be received by VA within one year from the date of that letter; otherwise benefits, if entitlement was established, may not be paid prior to the date of its receipt.

No evidence was received within one year of the August 1990 letter.  

A September 1990 Deferred Rating Decision states, "No rating board juris, the SMRs were evaluated by the prior rating of 11-30-76 and are not new evidence."

The next relevant communication from the Veteran was a VA Form 21-4138, Statement in Support of Claim, received in October 2000, asking that VA consider that communication as a request for service connection for a bilateral shoulder condition.  The Veteran stated that he developed the condition in the service and that it had gotten worse over the years.

In a January 2002 rating decision, the RO determined that new and material evidence to reopen the claim for service connection for a right shoulder condition had not been received and also denied service connection for a left shoulder condition.  The Veteran submitted a Notice of Disagreement with the January 2002 decision, and in June 2003 perfected his appeal. 

In a July 2005 rating decision, the RO granted service connection for post-operative residuals, right shoulder and assigned a 20 percent disability rating from October 20, 2000.  The RO also granted service connection for degenerative joint disease, left shoulder, and assigned a 10 percent disability rating from October 20, 2000.  Pursuant to 38 C.F.R. § 3.400(q)(1)(ii) and (r), the RO assigned effective dates of October 20, 2000, the date of receipt of the new claim. 

In summary, the record reflects that the RO denied service connection for recurrent right shoulder dislocation in a November 1976 rating decision, the Veteran was informed of the decision the next month but did not initiate an appeal, and he subsequently attempted to reopen his claim in June 1990.  

As regards the Veteran's first request to reopen his claim in June 1990, the August 1990 RO letter properly advised him that to reopen his claim, he would need to submit new and material evidence within one year from the date of that letter.  As he did not submit any new and material evidence, the June 1990 claim is deemed abandoned for failure to prosecute.  Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a) (2011).  See McColley v. West, 13 Vet. App. 553, 555-57 (2000).

In October 2000, he filed a second request to reopen his claim and subsequently submitted evidence from which service connection was established.

Thus, with respect to the Veteran's right shoulder, there is no document in the claims file that can be construed as a pending claim for service connection after the final November 1976 denial and before October 20, 2000.  Thus, the Board finds that, as a matter of law, there simply is no legal basis for assignment of an effective date earlier than October 20, 2000, for service connection for a right shoulder disability.  

With respect to the Veteran's left shoulder, the Board notes that the June 1976 claim noted his disability as "Shoulder separation" and his dates of treatment in January 1975.  The November 1976 rating decision as well as the December 1976 letter noted that the Veteran was not entitled to compensation for recurrent right shoulder dislocation as not shown by the evidence of record.

A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); 38 C.F.R. § 3.160(c)(2010).  A claim will also remain pending if VA has failed to notify the claimant of the denial of the claim.  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc).  It is well established, however, that in certain circumstances, pursuant to the implicit denial doctrine, "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams, 568 F.3d at 961.

The implicit denial doctrine was first pronounced in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In that case, the Federal Circuit held that "where the veteran files more than one claim with the [regional office] at the same time, and the [regional office]'s decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run."  Id. at 1261.

Shortly after the decision in Deshotel was issued, this Court interpreted the application of the implicit denial doctrine.  In Ingram v. Nicholson, 21 Vet. App. 232 (2007), this Court held that "a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in a [regional office] decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  Id. at 243.  In its opinion, the Court emphasized that it rejected a "broad, sweeping reading of Deshotel as supplanting the pending claim doctrine," and reiterated that a claimant must be able to reasonably deduce from the decision that the claim was denied.  Id. at 246-47.  Further, the Court noted that a broad reading of Deshotel would run afoul of the due process concerns voiced by the en banc Federal Circuit in Cook and by this Court in Thurber."  Id. at 250-51.

In Williams v. Peake, the Federal Circuit addressed "whether a finally adjudicated claim on a subsequent identical claim serves as a final adjudication of an earlier pending identical claim."  521 F.3d 1348, 1350 (Fed. Cir. 2008).  Adopting this Court's holding in Ingram, the Federal Circuit held:

We agree with the Veterans Court that a subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim. The later disposition, denying the claim on its merits, also decides that the earlier identical claim must fail. The notice given that the later claim has been disallowed informs the veteran that his claim for service connection has failed. This notice affords the veteran the opportunity for appeal to the [Board], and if necessary to the Veterans Court and this court, so that he might demonstrate that his claim for service connection should have been sustained.  Id. at 1351.

The Federal Circuit again confronted the implicit denial doctrine in Adams.  In that case, the appellant argued that this court misinterpreted the implicit denial doctrine.  568 F.3d at 958.  Specifically, the appellant argued that because the claims involved in his appeal were not filed at the same time, the holding in Deshotel did not apply.  Id. at 962.  The Federal Circuit held that "in this instance, as in many others, the inverse of a true proposition is not necessarily true."  Id. (citing Capitol Records, Inc. v. Naxos of Am., Inc., 372 F.3d 471, 480 (2d Cir. 2004)).  The Federal Circuit explained that the implicit denial doctrine, as outlined in Deshotel and Ingram, "reflects an appropriate balance between the interest in finality and the need to provide notice to veterans when their claims have been decided."  Id. at 963.  Further, and of direct importance to this case, the Federal Circuit held that the implicit denial doctrine did not itself violate an appellant's due process right to receive fair notice of the regional office's decision denying a claim for benefits.  Id. at 964-65.

In Munro v. Shinseki, the Federal Circuit again elaborated on the implicit denial doctrine, holding that "the implicit denial rule may be applied to terminate the pending status of both formal and informal claims."  616 F.3d 1293, 1297 (Fed. Cir. 2010).  The Federal Circuit reiterated that Adams clarified the notice requirements for the implicit denial doctrine and rejected the appellant's argument that a VA decision must expressly discuss a pending claim for it to be deemed denied.  Id. at 1298.  "[T]he proper notice standard is 'whether [a VA decision] provided sufficient information for a reasonable claimant to know that he would not be awarded benefits for his asserted disability.'"  Id. at 1299 (quoting Adams, 568 F.3d at 963).

Most recently, the Federal Circuit reiterated these principles in Jones v. Shinseki, where it held that "under appropriate circumstances, a pending claim for benefits can be resolved by later adjudication of an identical claim or a related claim because the later decision provides sufficient notice to the claimant that the pending claim has been finally resolved."  619 F.3d 1368, 1372 (Fed. Cir. 2010).  In that case, the Federal Circuit held that the implicit denial doctrine also applies when the subsequent adjudication is a Board, rather than a regional office, decision.  Id. at 1373.
      
In this case, the Veteran did not specifically make a claim for a left shoulder disability until June 1990 when he filed a claim for service connection for bilateral shoulder dislocations.  Prior to June 1990, the Veteran only filed a claim for shoulder separation which occurred in January 1975.  The only mention in the service treatment records of a left shoulder problem occurred in an April 1975 note which indicated that the Veteran's left shoulder was normal now but to refer to orthopedic surgery if it reoccurs.   

To the extent the Veteran's June 1976 application can be construed to include a claim for service connection for a left shoulder disability, the question is whether the Veteran would be able to reasonably deduce from the November 1976 decision that a claim of service connection for a left shoulder disability was denied.  The Board concludes that he could not.  Thus, the Board finds that a claim for service connection for a left shoulder disability remained pending at the time of the November 1976 rating decision-assuming again that the June 1976 claim included the left shoulder.

As noted above, the Veteran submitted a claim for service connection for bilateral shoulder disability in June 1990, and the RO requested evidence that his disability was in fact incurred in or aggravated by service in an August 1990 letter.  Thus, the Board finds that the Veteran also abandoned his claim for service connection for a left shoulder disability when he did not submit any evidence that his left shoulder disorder was incurred in or aggravated by his military service within one year of the August 1990 letter. 

Thus, the Board finds that, as a matter of law, there simply is no legal basis for assignment of an effective date earlier than October 20, 2000, for service connection for a left shoulder disability.  

The Board notes that at the December 2008 Travel Board hearing, the Veteran testified that he filed his first claim in Jackson, Mississippi, and did not receive a decision because he moved in 1977 to North Carolina.  The record, however, indicates that the Veteran was notified of the decision in December 1976 at the address the Veteran indicated in his application for compensation in June 1976.  The December 1976 letter was not returned to VA as undeliverable.

The next claim filed in the record was received in June 1990.  The Board notes that the Veteran did not include an entire address, only the house number and street name on the VA Form 21-526; but the Veteran listed the name of a person with the same address in Phoenix, Arizona, on that form.  The August 1990 letter was sent to that address in Phoenix, Arizona, and was not returned as undeliverable.

The Veteran testified that he moved back to Jackson for about two months in 1978 and then moved to Milwaukee, Wisconsin.  The Veteran testified that he filed again in Milwaukee sometime between 1978 and 1980, and then in 1980 moved to San Diego, California.  The Veteran stated that he moved back to Milwaukee in 1981, then back to Jackson, and to Phoenix that same year.  The Veteran testified that sometime between 1982 and 1984 he filed at the DAV.  When asked if the Veteran notified VA of any of his address changes, he stated no because he really did not know where he was going to be from one day to the next.  

As to the Veteran's argument that he never received the November 1976 rating decision and December 1976 letter, they were sent to the Veteran's last known address of record, and there is no indication mail was returned to VA.  Thus, it was presumed received.  The law presumes the regularity of the administrative process in the absence of clear evidence to the contrary.  See Jones v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992). 

The Board is sympathetic to the Veteran's situation; however, as indicated above, the legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the grant of service connection for hearing loss of the right ear is the date of the October 20, 2000, claim for benefits.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As there is no legal basis for assignment of any earlier effective date, the claim for an earlier effective date for the grant of service connection in this case must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board notes that, to the extent that the Veteran may be asserting that equity warrants the assignment of an earlier effective date for his service connection award extending back to the date of his original claim, matters of equitable relief are only within the discretion of the Secretary of VA; the Board does not have the authority to award such relief.  See 38 U.S.C.A. § 503 West 2002); Darrow v. Derwinski, 2 Vet. App. 303 (1992). 



ORDER

Entitlement to an initial rating greater than 20 percent prior to July 10, 2007, for post-operative residuals of the right shoulder is denied. 

Entitlement to an initial rating of 40 percent, but no higher, since July 10, 2007, for post-operative residuals of the right shoulder is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 10 percent prior to July 10, 2007, for degenerative joint disease of the left shoulder is denied. 

Entitlement to an initial rating greater than 30 percent since July 10, 2007, for degenerative joint disease of the left shoulder is denied. 

Entitlement to an effective date earlier than October 20, 2000, for the grant of service connection for post-operative residuals of the right shoulder and degenerative joint disease of the left shoulder is denied. 


REMAND

As noted above, a request for TDIU has been reasonably raised by the evidence of record.  Rice, 22 Vet. App. at 447. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  

The record reflects that the Veteran's current service-connected disabilities include the right shoulder disability rated as 40 percent disabling, left shoulder disability rated as 30 percent disabling, and residual post-operative right shoulder scars rated as noncompensably disabling.  The Veteran's combined disability evaluation is 60 percent (including the bilateral factor).  Thus, he meets the schedular criteria for a TDIU rating, because the disability is considered one disability.  See 38 C.F.R. § 4.16(a).

The TDIU claim, however, has not been adequately developed for Board review. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to provide up-to-date information concerning his employment and educational history.  Specifically, the Veteran should submit any other evidence, such as employment records or statements from employers and physicians, supporting his contention that he is incapable of maintaining employment due to his service-connected disabilities. 

2.  The Veteran should be afforded a VA examination(s) and/or social and industrial survey to determine the impact of his service-connected disabilities on his employability.  The claims folder should be made available to the examiner prior to the examination. All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the combined effect of all the Veteran's service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Then, in light of all of the evidence received, the Veteran's request for TDIU should be adjudicated.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


